1    Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
2    Citrus Heights, CA 95610
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     CHRISTINE LEMAY
6                               IN THE UNITED STATES DISTRICT COURT
7                                 EASTERN DISTRICT OF CALIFORNIA
8    CHRISTINE LEMAY,                                   Case No.: 2:18-cv-02272-DMC
9             Plaintiff,
                                                        STIPULATION FOR FINAL EXTENSION
10                         v.                           OF TIME FOR PLAINTIFF TO FILE
                                                        OPENING BRIEF
11   NANCY A. BERRYHILL,
     Deputy Commissioner of Operations for the
12   Social Security Administration,
13             Defendant.
14

15          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

16   that the time for Plaintiff to file her motion for summary judgment be extended thirty (30) days until

17   March 21, 2019. This is Plaintiff’s second and final request for an extension of time. Plaintiff’s

18   counsel has been unable to timely prepare Plaintiff’s opening brief due to beginning a full time

19   position at a law firm in the past month while remaining solely responsible for his own matters,

20   which have involved deadlines during the previous 30 days in multiple other social security appeals,

21   a state court criminal appeal, a pro bono fee arbitration, and post-trial motions and hearings in a

22   state court action. Counsel apologizes to the Court and defendant for the inconvenience this

23   extension may cause. With the Court’s approval, the parties stipulate that all other dates in the

24   Court’s Scheduling Order be extended accordingly.

25   Dated: February 19, 2019                     Respectfully submitted,
26
27                                                /s/ JARED WALKER
                                                  Jared T. Walker,
28                                                Attorney for Plaintiff



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
1    SO STIPULATED:

2                                      MCGREGOR W. SCOTT
                                       United States Attorney
3
      Dated: February 19, 2019   By:    /s/ Allison J. Cheung*
4                                      (*authorized by e-mail on 2/19/2019)
5                                      Allison J. Cheung
                                       Special Assistant United States Attorney
6                                      Attorneys for Defendant

7

8                                       ORDER

9
10   APPROVED AND SO ORDERED:

11

12
     Dated: February 20, 2019
13                                          ____________________________________
                                            DENNIS M. COTA
14                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
